DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasahara et al., US2009/0281425 A1, and further in view of Hallapuro et al., US2006/0294173 A1.
Regarding claim 1, Sasahara teaches An image decompression method (par. 0126; the irreversible compression method), comprising: a step of acquiring image compression data (par. 0098; the compressed data inputted are decoded by the decoder 31.); a step of performing inverse quantization on the image compression data based on a 5preset inverse quantization factor to obtain inversely quantized data (par. 0099; The decoded data outputted from the decoder 31 are fed to the inverse quantizer 32, and the inverse quantizer 32 inversely quantizes the decoded data by using the result of multiplication of the correction value .alpha. fed from the multiplier 35 by the inverse quantization factor.); wherein the inverse quantization factor is in integer form (par. 0095; the value of the correction value .alpha. corresponding to the block position equivalent to the vicinity of the center of the frame 20 is assumed to be 1 and the correction value .alpha. increases as the number indicative of the block position increases.); and a step of performing an inverse discrete cosine transformation (DCT) on the inversely quantized data to obtain image data (par. 0099; The output is fed to the inverse DCT portion 33, and is subjected to inverse DCT by the inverse DCT portion 33, thereby becoming image data.).
Sasahara fails to teach the following recited limitation.  However, Hallapuro teaches wherein the inverse DCT includes bit-shift operations and addition operations (par. 0022, 0090; the floating-point lifting coefficients are further approximated by rational numbers in the format of k/2m, where k and m are integers, which can be implemented by only shift and addition operations and the IDCT is also realized with a simple arithmetic bit-shift.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sasahara’s teachings with Hallapuro’s teachings in order to guarantee a high quality of the digital data after decompression (Hallapuro, par. 0029).

Regarding claim 6, Sasahara teaches An image decompression device (Fig. 4, par. 0097; an image decompression unit 3), comprising: a data acquiring module configured to acquire image compression data (par. 0098; the compressed data inputted are decoded by the decoder 31.); 5an inverse quantization module configured to perform inverse quantization on the image compression data based on a preset inverse quantization factor to obtain inversely quantized data (par. 0099; The decoded data outputted from the decoder 31 are fed to the inverse quantizer 32, and the inverse quantizer 32 inversely quantizes the decoded data by using the result of multiplication of the correction value .alpha. fed from the multiplier 35 by the inverse quantization factor.); wherein the inverse quantization factor is in integer form (par. 0095; the value of the correction value .alpha. corresponding to the block position equivalent to the vicinity of the center of the frame 20 is assumed to be 1 and the correction value .alpha. increases as the number indicative of the block position increases.); and an inverse transformation module configured to perform an inverse discrete cosine transformation (DCT) on the inversely quantized data to obtain image data (par. 0099; The output is fed to the inverse DCT portion 33, and is subjected to inverse DCT by the inverse DCT portion 33, thereby becoming image data.).  
Sasahara fails to teach the following recited limitation.  However, Hallapuro teaches wherein the inverse DCT includes bit-shift operations and addition operations (par. 0022, 0090; the floating-point lifting coefficients are further approximated by rational numbers in the format of k/2m, where k and m are integers, which can be implemented by only shift and addition operations and the IDCT is also realized with a simple arithmetic bit-shift.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sasahara’s teachings with Hallapuro’s teachings in order to guarantee a high quality of the digital data after decompression (Hallapuro, par. 0029).

Regarding claim 11, Sasahara teaches A display terminal (fig. 16, par. 0128; an image display portion 47), which comprises a processor and a memory configured to store a 5plurality of instructions and data (par. 0105; the compressed data stored in an external memory device), wherein the processor is configured to execute steps comprising: a step of acquiring image compression data (par. 0098; the compressed data inputted are decoded by the decoder 31.); a step of performing inverse quantization on the image compression data based on a preset inverse quantization factor to obtain inversely quantized data (par. 0099; The decoded data outputted from the decoder 31 are fed to the inverse quantizer 32, and the inverse quantizer 32 inversely quantizes the decoded data by using the result of multiplication of the correction value .alpha. fed from the multiplier 35 by the inverse quantization factor.); wherein the inverse 10quantization factor is in integer form (par. 0095; the value of the correction value .alpha. corresponding to the block position equivalent to the vicinity of the center of the frame 20 is assumed to be 1 and the correction value .alpha. increases as the number indicative of the block position increases.); and a step of performing an inverse discrete cosine transformation (DCT) on the inversely quantized data to obtain image data (par. 0099; The output is fed to the inverse DCT portion 33, and is subjected to inverse DCT by the inverse DCT portion 33, thereby becoming image data.). 
Sasahara fails to teach the following recited limitation.  However, Hallapuro teaches wherein the inverse DCT includes bit-shift operations and addition operations (par. 0022, 0090; the floating-point lifting coefficients are further approximated by rational numbers in the format of k/2m, where k and m are integers, which can be implemented by only shift and addition operations and the IDCT is also realized with a simple arithmetic bit-shift.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sasahara’s teachings with Hallapuro’s teachings in order to guarantee a high quality of the digital data after decompression (Hallapuro, par. 0029).

Allowable Subject Matter
Claims objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant is requested to cancel claims 2, 7 and 12 and incorporate the claimed limitations into independent claims 1, 6 and 11 because none of the references suggest the claimed elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649